Exhibit 10.2

 

Banc of America Leasing & Capital, LLC    Master Lease Agreement Number:
19667-90000

This Master Lease Agreement, dated as of January 21, 2009 (this “Agreement”), is
by and between Banc of America Leasing & Capital, LLC, a Delaware limited
liability company having an office at 11333 McCormick Road, Hunt Valley, MD
21031 (together with its successors and assigns, “Lessor”), and Integral
Systems, Inc. as “Lessee”, a corporation existing under the laws of the state of
Maryland, and having its chief executive office and any organizational
identification number as specified with its execution of this Agreement below.
Certain defined terms used herein are identified in bold face and quotation
marks throughout this Agreement and in Section 15 below. This Agreement sets
forth the terms and conditions for the lease of Equipment between Lessor and
Lessee pursuant to one or more “Schedules” incorporating by reference the terms
of this Agreement, together with all exhibits, addenda, schedules, certificates,
riders and other documents and instruments executed and delivered in connection
with such Schedule (as amended from time to time, a “Lease”). Each Lease
constitutes a separate, distinct and independent lease of Equipment and
contractual obligation of Lessee. This Agreement is not an agreement or
commitment by Lessor or Lessee to enter into any future Leases or other
agreements, or for Lessor to provide any financial accommodations to Lessee.
Lessor shall not be obligated under any circumstances to advance any progress
payments or other funds for any Equipment or to enter into any Lease if there
shall have occurred a material adverse change in the operations, business,
properties or condition, financial or otherwise, of Lessee or any Guarantor.
This Agreement and each Lease shall become effective only upon Lessor’s
acceptance and execution thereof at its corporate offices set forth above.

1. Lease; Term; Non-Interference. Lessor and Lessee agree to lease Equipment
described in Schedules entered into from time to time, together with all other
documentation from Lessee required by Lessor with respect to such Lease. Upon
receipt of any item or group of Equipment intended for Lease hereunder, Lessee
shall execute a Schedule, with all information fully completed and irrevocably
accepting such Equipment for Lease, and deliver such Schedule to Lessor for its
review and acceptance. Provided no Event of Default has occurred, Lessee shall
be entitled to use and possess the Equipment during the original Lease Term
provided in the Schedule (together with any extensions or renewals thereof in
accordance with terms of the Lease, the “Lease Term”) free from interference by
any person claiming by, through or under Lessor.

2. Rent. “Rent” shall be payable to Lessor during the Lease Term in the amounts
and at the times provided in the Schedule. If any Rent or other amount payable
hereunder is not paid within 10 days of its due date, Lessee shall pay an
administrative late charge of 5% of the amount not timely paid. All Rent and
other amounts payable under a Lease shall be made in immediately available funds
at Lessor’s address above or such other place as Lessor shall specify in
writing. Unless otherwise provided herein, payments received under any Lease
will be applied to all interest, fees and amounts owing thereunder (other than
Rent), and then to Rent payable thereunder.

3. Net Lease; Disclaimer Of Warranties. Each Lease is a net lease and a “finance
lease” under Article 2A of the UCC, and Lessee waives all rights and remedies
Lessee may have under sections 2A-508 – 2A-522 thereof, including any right to
cancel or repudiate any Lease or to reject or revoke acceptance of any
Equipment. Upon the “Acceptance Date” provided in the Schedule for each Lease,
Lessee’s Obligations thereunder (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Lease Term, (ii) shall be
unaffected by the loss or destruction of any Equipment, and (iii) shall not be
subject to any abatement, deferment, reduction, set-off, counterclaim,
recoupment or defense for any reason whatsoever. LESSOR IS NOT A VENDOR OR AGENT
OF THE EQUIPMENT VENDOR, AND HAS NOT ENGAGED IN THE SALE OR DISTRIBUTION OF ANY
EQUIPMENT. LESSOR MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS
TO TITLE, MERCHANTABILITY, PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR
SUITABILITY FOR LESSEE’S PURPOSES OF ANY EQUIPMENT, PATENT, TRADEMARK OR
COPYRIGHT INFRINGEMENTS, THE CONFORMITY OF THE EQUIPMENT TO THE DESCRIPTION
THEREOF IN ANY LEASE, OR ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE EQUIPMENT. If Equipment is not delivered or properly installed,
does not operate as warranted, becomes obsolete, or is unsatisfactory for any
reason, Lessee shall make all claims on account thereof solely against Vendor
and not against Lessor. Lessee is solely responsible for the selection,
shipment, delivery and installation of the Equipment and its Vendors, expressly
disclaims any reliance upon any statements or representations made by Lessor in
connection therewith, and has received and approved the terms of any purchase
orders, warranties, licenses or agreements with respect to the Equipment. During
the Lease Term, Lessee shall be entitled, on a non-exclusive basis, to enforce
any applicable Vendor warranties, to the extent permitted thereby and by
applicable law. Lessor assigns such warranties to Lessee, to the extent
permitted thereby, and agrees to cooperate with Lessee, at Lessee’s sole cost
and expense, in making any reasonable claim against such Vendor arising from any
defect in the Equipment.

4. Use; Maintenance; Location; Inspection. Lessee shall: (i) use, operate,
protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Lessee maintains other similar equipment in
the prudent management of its assets and properties), and (c) in compliance with
all applicable insurance policies, laws, ordinances, rules, regulations and
manufacturer’s recommended maintenance and repair procedures, and (ii) maintain
comprehensive books and records regarding the use, operation, maintenance and
repair of the Equipment. The Equipment shall be used only within the 48
contiguous United States, solely for business purposes (and not for any
consumer, personal, home, or family purpose), and shall not be abandoned or used
for any unlawful purpose. Lessee shall not discontinue use of any Equipment
except for normal maintenance nor, through modifications, alterations or
otherwise, impair the current or residual value, useful life, utility or
originally intended function of any Equipment without Lessor’s prior consent.
Any replacement or substitution of parts, improvements, upgrades, or additions
to the Equipment during the Lease Term shall be the property of Lessor and
subject to the Lease, except that if no Event of Default exists, Lessee may at
its expense remove improvements or additions provided by Lessee that can be
readily removed without impairing the value, function or remaining useful life
of the Equipment. If requested by Lessor, Lessee shall cause Equipment to be
plainly marked to disclose Lessor’s ownership, as specified by Lessor. Lessee
shall not change the location or, in the case of over-the-road vehicles, the
base of any Equipment specified in its Schedule without Lessor’s prior written
consent. Lessor shall have the right to enter any premises where Equipment is
located and inspect it (together with related books and records) at any
reasonable time.

5. Loss and Damage. Lessee assumes all risk of (and shall promptly notify Lessor
in writing of any occurrence of) any damage to or loss, theft, confiscation or
destruction of any Equipment from any cause whatsoever (a “Casualty”) from the
date shipped or otherwise made available to Lessee and continuing until it is
returned to and accepted by Lessor in the condition required by the Lease,
including Section 8 of this Agreement. If any Equipment suffers a Casualty which
Lessor determines is reparable, Lessee shall at its expense promptly place the
same in good repair, condition or working order. If any Equipment suffers a
Casualty which Lessor determines is beyond repair or materially impairs its
residual value (a “Total Loss”), Lessee shall at

 

Page 1 of 6



--------------------------------------------------------------------------------

Lessor’s option either (a) promptly replace such Equipment with a similar item
reasonably acceptable to Lessor having an equivalent value, utility and
remaining useful life of such Equipment, whereupon such replacement items shall
constitute Equipment for all purposes the Lease, or (b) on the Rent payment date
following such Casualty (or, if none, within 30 days) pay Lessor the Stipulated
Loss Value for such Equipment, together with all Rent scheduled for payment on
such date, and all accrued interest, late charges and other amounts then due and
owing under the Lease. Upon such payment following a Total Loss, the Lease with
respect to the Equipment suffering a Total Loss shall terminate, and Lessor
shall transfer all of its right, title and interest in such Equipment, free from
all liens and encumbrances created by Lessor, but otherwise on an “AS-IS,
WHERE-IS,” quitclaim basis. If less than all Equipment under a Schedule suffers
a Total Loss, (i) the Stipulated Loss Value with respect to any such item of
Equipment shall be calculated by reference to the allocable portion of “Lessor’s
Cost” provided in the applicable Schedule, Rent or other amount related to such
item, as reasonably determined by Lessor, and (ii) the remaining Rent under the
Schedule shall be proportionately reduced as reasonably calculated by Lessor
upon Lessor’s receipt of the payments described above.

6. Insurance. Lessee, at its own expense, shall keep each item of Equipment
insured against all risks for its replacement value, and in no event less than
its Stipulated Loss Value, and shall maintain public liability and, with respect
to Equipment that is over-the-road vehicles, automotive liability insurance
against such risks and for such amounts as Lessor may require. All such
insurance shall (a) be with companies rated “A-” or better by A.M. Best Company,
in such form as Lessor shall approve, (b) specify Lessor and Lessee as insureds
and provide that it may not be canceled or altered in any way that would affect
the interest of Lessor without at least 30 days’ prior written notice to Lessor
(10 days’ in the case of nonpayment of premium), (c) be primary, without right
of contribution from any other insurance carried by Lessor and contain waiver of
subrogation and “breach of warranty” provisions satisfactory to Lessor,
(d) provide that all amounts payable by reason of loss or damage to Equipment
shall be payable solely to Lessor, unless Lessor otherwise agrees, and
(e) contain such other endorsements as Lessor may reasonably require. Lessee
shall provide Lessor with evidence satisfactory to Lessor of the required
insurance upon the execution of any Schedule and promptly upon any renewal of
any required policy.

7. Indemnities; Taxes. Lessee’s indemnity and reimbursement obligations set
forth below shall survive the cancellation, termination or expiration of any
Lease or this Agreement.

(a) General Indemnity. Lessee shall indemnify, on an after-tax basis, defend and
hold harmless Lessor and its respective officers, directors, employees, agents
and Affiliates (“Indemnified Persons”) against all claims, liabilities, losses
and expenses whatsoever (except those determined by final decision of a court of
competent jurisdiction to have been directly and primarily caused by the
Indemnified Person’s gross negligence or willful misconduct), including court
costs and reasonable attorneys’ fees and expenses (together, “Attorneys’ Fees”),
in any way relating to or arising out of the Equipment or any Lease at any time,
or the ordering, acquisition, rejection, installation, possession, maintenance,
use, ownership, condition, destruction or return of the Equipment, including any
claims based in negligence, strict liability in tort, environmental liability or
infringement.

(b) General Tax Indemnity. Lessee shall pay or reimburse Lessor, and indemnify,
defend and hold Lessor harmless from, on an after-tax basis, all taxes,
assessments, fees and other governmental charges paid or required to be paid by
Lessor or Lessee in any way arising out of or related to the Equipment or any
Lease before or during the Lease Term or after the Lease Term following an Event
of Default, including foreign, Federal, state, county and municipal fees, taxes
and assessments, and property, value-added, sales, use, gross receipts, excise,
stamp and documentary taxes, and all related penalties, fines, additions to tax
and interest charges (“Impositions”), excluding only Federal and state taxes
based on Lessor’s net income unless such taxes are in lieu of any Imposition
Lessee would otherwise be required to pay hereunder. Lessee shall timely pay any
Imposition for which Lessee is primarily responsible under law and any other
Imposition not payable or not paid by Lessor, but Lessee shall have no
obligation to pay any Imposition being contested in good faith and by
appropriate legal proceedings, the nonpayment of which does not, in the opinion
of Lessor, result in a material risk of adverse effect on the title, property,
use, disposition or other rights of Lessor with respect to the Equipment. Upon
Lessor’s request, Lessee shall furnish proof of its payment of any Imposition.

(c) Income Tax Indemnity. Lessor shall be treated for federal and state income
tax purposes as the owner of the Equipment and shall be entitled to take into
account certain Tax Benefits in computing its income tax liabilities in
connection with any Lease. If Lessor suffers a Tax Loss by reason of any act or
failure to act by Lessee, or Lessee’s breach of any representation, warranty or
agreement in any Lease then, upon Lessor’s demand and at Lessor’s option,
either: (i) all further Rent under the Lease, if any, shall be increased by an
amount, or (ii) Lessee shall pay Lessor a lump sum amount, which in either case
shall maintain the net economic after-tax yield, cash-flow and rate of return
Lessor originally anticipated, based on Lessor’s federal and state corporate
income tax rate in effect on the Acceptance Date of the applicable Schedule and
other assumptions originally used by Lessor in evaluating the transaction and
setting the Rent therefor and other terms thereof. Lessee shall also pay Lessor
on demand all interest, costs (including Attorneys’ Fees), penalties and
additions to tax associated with the Tax Loss. Lessor shall have no obligation
to contest any Tax Loss. All references to “Lessor” in this Section 7(c) shall
include (A) Lessor’s successors and Assignees, and (B) each member of the
affiliated group of corporations, as defined in Section 1504(a) of the Code, of
which Lessor or such successor or Assignee is at any time a member. As used
herein: “Tax Benefits” means all items of income, deduction (including
depreciation consistent with Lessee’s representation in the applicable
Schedule), credit, gain or loss relating to ownership of the Equipment as are
provided to owners of similar equipment under the Code and applicable state tax
laws in effect on the Acceptance Date of such Schedule; and “Tax Loss” means and
will be deemed to be suffered if Lessor loses, is delayed in claiming, is
required to recapture, is not allowed or may not claim all or any portion of any
Tax Benefits, provided, however, that Lessee shall be under no obligation to
make any payments with respect to a Tax Loss to the extent that it (1) is caused
by Lessor’s failure to have sufficient taxable income to benefit from any Tax
Benefits, or (2) results from any disposition of Equipment by Lessor other than
a disposition of Equipment following an Event of Default.

8. Return. Upon any cancellation, termination or expiration of any Lease (after
the occurrence of an Event of Default or otherwise), Lessee shall, at its
expense, cause the Equipment to be prepared and adequately protected for
shipment by an authorized manufacturer’s representative and either surrender it
to Lessor in place or, if instructed by Lessor, ship the Equipment to Lessor,
freight and insurance pre-paid, to a place designated by Lessor within the 48
contiguous United States, in the condition required under Section 4 hereof and
under the applicable Schedule, able to be put into immediate service and to
perform at manufacturer’s rated levels (if any), together with all related
manuals, documents and records, and, if applicable, reassembled by an authorized
manufacturer’s representative and immediately qualified for the manufacturer’s
(or its authorized servicing representative’s) then available service contract
or warranty. If requested by Lessor, Lessee shall, at its expense: (i) cause the
Equipment to qualify for all applicable licenses or permits necessary for its
operation and for its intended purpose, and to comply with all specifications
and requirements of applicable federal, state and local laws, regulations and
ordinances; (ii) provide safe, suitable storage, acceptable to Lessor, for the
Equipment for a period not to exceed 90 days from the date of

 

Page 2 of 6



--------------------------------------------------------------------------------

return; and (iii) cooperate with Lessor in attempting to remarket the Equipment,
including display and demonstration to prospective parties, and allowing Lessor
to conduct a private sale on Lessee’s premises. If Lessee does not surrender or
return any item of Equipment to Lessor on the date or in the condition required
under a Lease, in addition to all other available rights and remedies, at
Lessor’s election, such Equipment shall continue to be subject to all the terms
and conditions of the Lease, with Rent and other charges continuing to accrue
and be payable under the Lease with respect to such Equipment until it is so
surrendered or returned to Lessor, except that Rent shall accrue at 125% of the
last Rent allocable to such item of Equipment (as reasonably calculated by
Lessor) during the Lease Term, payable on demand.

9. Lessee Representations and Agreements. Lessee represents, warrants and agrees
that: (a) Lessee has had for the previous 5 years (except as previously
disclosed to Lessor in writing) the legal name and form of business organization
in the state described above; (b) Lessee’s chief executive office and notice
address, taxpayer identification number and any organizational identification
number is as described with its execution of this Agreement below; (c) Lessee
shall notify Lessor in writing at least 30 days before changing its legal name,
state of organization, chief executive office location or organizational
identification number; (d) Lessee is duly organized and existing in good
standing under the laws of the state described above and all other jurisdictions
where legally required in order to carry on its business, shall maintain its
good standing in all such jurisdictions, and shall conduct its businesses and
manage its properties in compliance with all applicable laws, rules or
regulations binding on Lessee; (e) the execution, delivery and performance of
this Agreement, each Lease and Related Agreement to which it is a party has been
duly authorized by Lessee, each of which are and will be binding on and
enforceable against Lessee in accordance with their terms, and do not and will
not contravene any other instrument or agreement binding on Lessee; and
(f) there is no pending litigation, tax or environmental claim, proceeding,
dispute or regulatory or enforcement action (and Lessee shall promptly notify
Lessor of any of the same that may hereafter arise) that may adversely affect
any Equipment or Lessee’s financial condition or impair its ability to perform
its Obligations.

10. Title; Property; Additional Security. (a) Title; Personal Property. Each
Lease is and is intended to be a lease of personal property for all purposes.
Lessee does not acquire any right, title or interest in or to any Equipment,
except the right to use and possess the same under the terms of the applicable
Lease. Except as specifically provided in the applicable Schedule, Lessee has no
right or option to extend the Lease Term of a Lease or purchase any Equipment.
Lessee assigns all of its rights (but none of its obligations) to Lessor under
any purchase orders, invoices or other contracts of sale with respect to the
Equipment, and conveys whatever right, title and interest it may now or
hereafter have in any Equipment to Lessor. Lessor shall be the sole owner of
Equipment free and clear of all liens or encumbrances, other than Lessee’s
rights under the Lease. Lessee will not create or permit to exist any lien,
security interest, charge or encumbrance on any Equipment except those created
by Lessor. The Equipment shall remain personal property at all times,
notwithstanding the manner in which it may be affixed to realty. Lessee shall
obtain and record such instruments and take such steps as may be necessary to
(i) prevent any creditor, landlord, mortgagee or other entity (other than
Lessor) from having any lien, charge, security interest or encumbrance on any
Equipment, and (ii) ensure Lessor’s right of access to and removal of Equipment
in accordance with the Lease.

(b) Additional Security. To secure the punctual payment and performance of
Lessee’s Obligations under each Lease and, as a separate grant of security, to
secure the payment and performance of all other Obligations owing to Lessor,
Lessee grants to Lessor a continuing security interest in the Collateral,
provided, however, that if there then exists no Event of Default, Lessor’s
security interest in Collateral subject to a Lease shall terminate upon the
payment and performance of all Obligations of Lessee under the applicable Lease.
Notwithstanding the grant of a security interest in any Collateral, Lessee shall
have no right to sell, lease, rent, dispose or surrender possession, use or
operation of any Equipment to any third parties without the prior written
consent of Lessor. The foregoing grant of a security interest shall not of
itself be a factor in determining whether any Lease creates a lease or security
interest in the Equipment under applicable provisions of the UCC.

11. Default. Each of the following (a “Default”) shall, with the giving of any
notice or passage of any time period specified, constitute an “Event of Default”
hereunder and under all Leases: (1) Lessee fails to pay any Rent or other amount
owing under any Lease within 10 days of its due date; (2) Lessee fails to
maintain insurance as required herein, or sells, leases, subleases, assigns,
conveys, or suffers to exist any lien, charge, security interest or encumbrance
on, any Equipment without Lessor’s prior consent, or any Equipment is subjected
to levy, seizure or attachment; (3) Lessee fails to perform or comply with any
other covenant or obligation under any Lease or Related Agreement and, if
curable, such failure continues for 30 days after written notice thereof by
Lessor to Lessee; (4) any representation, warranty or other written statement
made to Lessor by Lessee in connection with this Agreement, any Lease, Related
Agreement or other Obligation, or by any Guarantor pursuant to any Guaranty
(including financial statements) proves to have been incorrect in any material
respect when made; (5) Lessee (w) enters into any merger or consolidation with,
or sells or transfers all or any substantial portion of its assets to, or enters
into any partnership or joint venture other than in the ordinary course of
business with, any entity, (x) dies (if a natural person), dissolves, liquidates
or ceases or suspends the conduct of business, or ceases to maintain its
existence, (y) if Lessee is a privately held entity, enters into or suffers any
transaction or series of transactions as a result of which Lessee is directly or
indirectly controlled by persons or entities not directly or indirectly
controlling Lessee as of the date hereof, or (z) if Lessee is a publicly held
entity, there shall be a change in the ownership of Lessee’s stock or other
equivalent ownership interest such that Lessee is no longer subject to the
reporting requirements of, or no longer has a class of equity securities
registered under, the Securities Act of 1933 or the Securities Exchange Act of
1934; (6) Lessee undertakes any general assignment for the benefit of creditors
or commences any voluntary case or proceeding for relief under the federal
bankruptcy code, or any other law for the relief of debtors, or takes any action
to authorize or implement any of the foregoing; (7) the filing of any petition
or application against Lessee under any law for the relief of debtors, including
proceedings under the federal bankruptcy code, or for the subjection of property
of Lessee to the control of any court, receiver or agency for the benefit of
creditors if such petition or application is consented to by Lessee or is
otherwise not dismissed within 60 days from the date of filing; (8) any default
occurs under any other lease, credit or other agreement or instrument to which
Lessee and Lessor or any Affiliate of Lessor are now or hereafter party; (9) any
default occurs under any other agreement or instrument to which Lessee is a
party and under which there is outstanding, owing or committed an aggregate
amount greater than $100,000; (10) any attempted repudiation, breach or default
of any Guaranty; or (11) the occurrence of any event described in clauses
(4) through (9) above with reference to any Guarantor or any controlling
shareholder, general partner or member of Lessee. Lessee shall promptly notify
Lessor in writing of any Default or Event of Default.

12. Remedies. (a) Upon the occurrence of an Event of Default, Lessor may, in its
discretion, exercise any one or more of the following remedies with respect to
any or all Leases or Equipment: (1) cause Lessee to promptly discontinue use of
or disable any Equipment, or to assemble and return any Equipment or other
Collateral in accordance with the terms of the applicable Lease; (2) remedy such
Event of Default or proceed by court action, either at law or in equity, to
enforce performance of the applicable provisions of any Lease; (3) with or
without court order, enter upon the premises where

 

Page 3 of 6



--------------------------------------------------------------------------------

Equipment is located and repossess and remove the same, all without liability
for damage to such premises or by reason such entry or repossession, except for
Lessor’s gross negligence or willful misconduct; (4) dispose of any Equipment in
a public or private transaction, or hold, use, operate or keep idle the
Equipment, free and clear of any rights or interests of Lessee therein;
(5) recover direct, incidental, consequential and other damages for the breach
of any Lease, including the payment of all Rent and other amounts payable
thereunder (discounted at the Discount Rate with respect to any accelerated
future amounts), and all costs and expenses incurred by Lessor in exercising its
remedies or enforcing its rights thereunder (including all Attorneys’ Fees);
(6) by written notice to Lessee, cancel any Lease and, as liquidated damages for
the loss of Lessor’s bargain and not as a penalty, declare immediately due and
payable an amount equal to the Stipulated Loss Value applicable to such Leases
which Lessee acknowledges to be reasonable liquidated damages in light of the
anticipated harm to Lessor that might be caused by an Event of Default and the
facts and circumstances existing as of the Acceptance Date of each Lease;
(7) without notice to Lessee, apply or set-off against any Obligations all
security deposits, advance payments, proceeds of letters of credit, certificates
of deposit (whether or not matured), securities or other additional collateral
held by Lessor or otherwise credited by or due from Lessor to Lessee; or
(8) pursue all other remedies provided under the UCC or other applicable law.
Upon the commencement of any voluntary case under the federal bankruptcy code
concerning the Lessee, the remedy provided in clause (6) above shall be
automatically exercised without the requirement of prior written notice to
Lessee or of any other act or declaration by Lessor, and the liquidated damages
described therein shall be immediately due and payable. Lessee shall pay
interest equal to the lesser of (a) 12% per annum, or (b) the highest rate
permitted by applicable law (“Default Rate”) on (i) any amount other than Rent
owing under any Lease and not paid when due, (ii) Rent not paid within 30 days
of its due date, and (iii) any amount required to be paid upon cancellation of
any Lease under this Section 12. Any payments received by Lessor after an Event
of Default, including proceeds of any disposition of Equipment, shall be applied
in the following order: (A) to all of Lessor’s costs (including Attorneys’
Fees), charges and expenses incurred in taking, removing, holding, repairing and
selling or leasing the Equipment or other Collateral or enforcing the provisions
hereof; (B) to the extent not previously paid by Lessee, to pay Lessor for any
damages then remaining unpaid hereunder; (C) to reimburse Lessee for any sums
previously paid by Lessee as damages hereunder; and (D) the balance, if any,
shall be retained by Lessor.

(b) No remedy referred to in this Section 12 shall be exclusive, each shall be
cumulative (but not duplicative of recovery of any Obligation) and in addition
to any other remedy referred to above or otherwise available to Lessor at law or
in equity, and all such remedies shall survive the cancellation of any Lease.
Lessor’s exercise or partial exercise of, or failure to exercise, any remedy
shall not restrict Lessor from further exercise of that remedy or any other
available remedy. No extension of time for payment or performance of any
Obligation shall operate to release, discharge, modify, change or affect the
original liability of Lessee for any Obligations, either in whole or in part.
Lessor may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Lessee, in such order and at
such times following an Event of Default as Lessor determines in its sole
discretion. In any action to repossess any Equipment or other Collateral, Lessee
waives any bonds and any surety or security required by any applicable laws as
an incident to such repossession. Notices of Lessor’s intention to accelerate,
acceleration, nonpayment, presentment, protest, dishonor, or any other notice
whatsoever (other than notices of Default specifically required of Lessor
pursuant to Section 11 above) are waived by Lessee and any Guarantor. Any notice
given by Lessor of any disposition of Collateral or other intended action of
Lessor which is given in accordance with this Agreement at least 5 business days
prior to such action, shall constitute fair and reasonable notice of such
action.

13. Assignment. Lessor and any Assignee may assign or transfer any of Lessor’s
interests in any Lease or Equipment without notice to Lessee, subject, however,
to the rights of Lessee to use and possess the Equipment under such Lease for so
long as no Event of Default has occurred and is continuing. Lessee agrees that:
(i) the rights of any Assignee shall not be affected by any breach or default of
Lessor or any prior Assignee, and Lessee shall not assert any defense, rights of
set-off or counterclaim against any Assignee, nor hold or attempt to hold such
Assignee liable for any such breach or default; (ii) no Assignee shall be
required to assume any obligations of Lessor under any Lease except the
obligation of non-interference in Section 1 above, (iii) any Assignee expressly
assuming the obligations of Lessor shall thereupon be responsible for Lessor’s
duties under the applicable Lease accruing after assignment and Lessor shall be
released from such duties, and (iv) Lessee shall execute and deliver upon
request such additional documents, instruments and assurances as Lessor deems
necessary in order to (y) acknowledge and confirm all of the terms and
conditions of any Lease and Lessor’s or such Assignee’s rights with respect
thereto, and Lessee’s compliance with all of the terms and provisions thereof,
and (z) preserve, protect and perfect Lessor’s or Assignee’s right, title or
interest hereunder and in any Equipment, including, without limitation, such UCC
financing statements or amendments, control agreements, corporate or member
resolutions, votes, notices of assignment of interests, and confirmations of
Lessee’s obligations and representations and warranties with respect thereto as
of the dates requested. Lessor may disclose to any potential Assignee any
information regarding Lessee, any Guarantor and their Affiliates. Lessee shall
not assign, pledge, hypothecate or in any way dispose of any of its rights or
obligations under any Lease, or enter into any sublease of any Equipment,
without Lessor’s prior written consent. Any purported assignment, pledge,
hypothecation, disposal or sublease by Lessee made without Lessor’s prior
written consent shall be null and void.

14. Financial and Other Data. (a) During any Lease Term, Lessee shall
(i) maintain books and records in accordance with generally accepted accounting
principles consistently applied (“GAAP”) and prudent business practice;
(ii) promptly provide Lessor, within 120 days after the close of each fiscal
year, and, upon Lessor’s request, within 45 days of the end of each quarter of
Lessee’s and any Guarantor’s fiscal year, a copy of financial statements for
Lessee and each Guarantor requested by Lessor, in each case prepared in
accordance with GAAP and (in the case of annual statements) audited by
independent certified public accountants and (in the case of quarterly
statements) certified by the chief financial officer of Lessee or Guarantor, as
applicable; provided, however, that for so long as Lessee or any such Guarantor
is legally and timely filing annual and quarterly financial reports on Forms
10-K and 10-Q with the Securities and Exchange Commission which are readily
available to the public, the filing of such reports shall satisfy the foregoing
financial statement reporting requirements for such entity; and (iii) furnish
Lessor all other financial information and reports and such other information as
Lessor may reasonably request concerning Lessee, any Guarantor and their
respective affairs, or the Equipment or its condition, location, use or
operation.

(b) Lessee represents and warrants that all information and financial statements
at any time furnished by or on behalf of Lessee or any Guarantor are accurate
and reasonably reflect as of their respective dates, results of operations and
the financial condition of Lessee, such Guarantor or other entity they purport
to cover. Credit and other information regarding Lessee, any Guarantor or their
Affiliates, any Lease or Equipment may be disclosed by Lessor to its Affiliates,
agents and potential Assignees, notwithstanding anything contained in any
agreement that may purport to limit or prohibit such disclosure.

 

Page 4 of 6



--------------------------------------------------------------------------------

15. Definitions

As used herein, the following terms shall have the meanings assigned or referred
to them below:

“Affiliate” means any entity controlling, controlled by or under common control
with the referent entity; “control” includes (i) the ownership of 25% or more of
the voting stock or other ownership interest of any entity and (ii) the status
of a general partner of a partnership or managing member of a limited liability
company.

“Assignee” means any assignee or transferee of all or any of Lessor’s right,
title and interest in any Lease or any Equipment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means and includes all of Lessee’s right, title and interest in and
to all Equipment, together with: (i) all parts, attachments, accessories and
accessions to, substitutions and replacements for, each item of Equipment;
(ii) all accounts, chattel paper, and general intangibles arising from or
related to any sale, lease, rental or other disposition of any Equipment to
third parties, or otherwise resulting from the possession, use or operation of
any Equipment by third parties, including instruments, investment property,
deposit accounts, letter of credit rights, and supporting obligations arising
thereunder or in connection therewith; (iii) all insurance, warranty and other
claims against third parties with respect to any Equipment; (iv) all software
and other intellectual property rights used in connection therewith;
(v) proceeds of all of the foregoing, including insurance proceeds and any
proceeds in the form of goods, accounts, chattel paper, documents, instruments,
general intangibles, investment property, deposit accounts, letter of credit
rights and supporting obligations; and (vi) all books and records regarding the
foregoing, in each case, now existing or hereafter arising.

“Discount Rate” means the 1-year Treasury Constant Maturity rate as published in
the Selected Interest Rates table of the Federal Reserve statistical release
H.15(519) for the week ending immediately prior to the original Acceptance Date
of a Lease (or if such rate is no longer determined or published, a successor or
alternate rate selected by Lessor).

“Equipment” means the items, units and groups of personal property, licensed
materials and fixtures described in each Schedule, together with all
replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a “commercial unit” as defined and described in
Article 2A of the UCC, and includes each functionally integrated and separately
marketable group or unit of Equipment.

“Guarantor” means any guarantor, surety, endorser, general partner or co-lessee
of Lessee, or other party liable in any capacity, or providing additional
collateral security for, the payment or performance of any Obligations of
Lessee.

“Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.

“Obligations” means and includes all obligations of Lessee owing to Lessor under
this Agreement, any Lease or Related Agreement, or of any Guarantor owing to
Lessor under any Guaranty, together with all other obligations, indebtedness and
liabilities of Lessee to Lessor under any other financings, leases, loans,
notes, progress payment agreements, guaranties or other agreements, of every
kind and description, now existing or hereafter arising, direct or indirect,
joint or several, absolute or contingent, whether for payment or performance,
regardless of how the same may arise or by what instrument, agreement or book
account they may be evidenced, including without limitation, any such
obligations, indebtedness and liabilities of Lessee to others which may be
obtained by Lessor through purchase, negotiation, discount, transfer, assignment
or otherwise.

“Related Agreement” means and includes any Guaranty and any approval letter or
progress payment, assignment, security or other agreement or addendum related to
this Agreement, any Lease or any Collateral to which Lessee or any Guarantor is
a party.

“Stipulated Loss Value” means, as of any particular date, the product obtained
by multiplying the “Lessor’s Cost” specified in the Schedule by the percentage
set forth in the “Schedule of Stipulated Loss Values” attached to the Schedule,
specified opposite the Rent installment number (or date) becoming due
immediately after the Casualty, Event of Default or other event requiring the
calculation of Stipulated Loss Value. If there is no Schedule of Stipulated Loss
Values attached to a Schedule, or if the Schedule of Stipulated Loss Values does
not otherwise cover a Rent installment number (or date), Stipulated Loss Value
on any Rent payment date shall equal the net present value of: (a) all unpaid
Rent for the remainder of the Lease Term, plus (b) the amount of any purchase
obligation, fixed price purchase option, or TRAC amount payment or, if there is
no such obligation, option or payment, then the fair market value of the
Equipment as of the end of the Lease Term, as estimated by Lessor in its sole
discretion, all discounted to present value at the Discount Rate.

“UCC” means the Uniform Commercial Code in effect in the state specified in
Section 16(f) of this Agreement.

“Vendor” means the manufacturer, distributor, supplier or other seller (whether
or not a merchant or dealer) of the Equipment and any sales representative or
agent thereof.

16. Miscellaneous. (a) At Lessor’s request, Lessee shall execute, deliver, file
and record such financing statements and other documents as Lessor deems
necessary to protect Lessor’s interest in the Equipment and to effectuate the
purposes of any Lease or Related Agreement, and Lessee authorizes, and
irrevocably appoints Lessor as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Lessee and in Lessee’s name,
place and stead, (ii) make minor corrections to manifest errors in factual data
in any Schedule and any addenda, attachments, exhibits and riders thereto, and
(iii) after the occurrence of an Event of Default, enforce claims relating to
the Equipment against insurers, Vendors or other persons, and to make, adjust,
compromise, settle and receive payment under such claims; but without any
obligation to do so.

(b) Federal law requires all financial institutions to obtain, verify and record
information that identifies each entity that obtains a loan or other financial
accommodation. The first time Lessee requests a financial accommodation from
Lessor, the Lessor may ask for Lessee’s (or any Guarantor’s) legal name,
address, tax ID number and other identifying information. Lessee shall promptly
provide copies of business licenses or other documents evidencing the existence
and good standing of Lessee or any Guarantor requested by Lessor.

(c) Time is of the essence in the payment and performance of all of Lessee’s
Obligations under any Lease or Related Agreement. This Agreement, and each Lease
or Related Agreement may be executed in one or more counterparts, each of which
shall constitute one and the same agreement. All demands, notices, requests,
consents, waivers and other communications concerning this Agreement and any
Lease or Related Agreement shall be in writing and shall be deemed to have been
duly given when received, personally delivered or three business days after
being deposited in the mail, first class postage prepaid, or the business day
after delivery to an express carrier, charges prepaid, addressed to each party
at the address provided herein, or at such other address as may hereafter be
furnished in writing by such party to the other.

(d) Except as otherwise agreed between Lessee and Lessor in writing, Lessee
shall reimburse Lessor upon demand for costs and expenses incurred by Lessor in
connection with the execution and delivery of this Agreement, any Lease or
Related Agreement. Lessee shall reimburse Lessor on demand for all costs
(including Attorneys’ Fees) incurred by Lessor in connection with Lessee’s
exercise of any purchase or extension option under any Lease, or any amendment
or waiver of the terms of this Agreement or any Lease or Related Agreement
requested by Lessee.

 

Page 5 of 6



--------------------------------------------------------------------------------

(e) Any provisions of this Agreement or any Lease or Related Agreement which are
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions thereof, and any such unenforceability shall not render unenforceable
such provisions in any other jurisdiction. Any requirement for the execution and
delivery of any document, instrument or notice may be satisfied, in Lessor’s
discretion, by authentication as a record within the meaning of, and to the
extent permitted by, Article 9 of the UCC.

(f) THIS AGREEMENT AND ANY LEASE OR RELATED AGREEMENT, AND THE LEGAL RELATIONS
OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, WITHOUT REGARD TO CHOICE
OF LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION OF THE
STATE AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE ANY OBJECTIONS THAT IT
MAY HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT THERETO. IN NO EVENT
SHALL LESSOR HAVE ANY LIABILITY TO LESSEE FOR INCIDENTAL, GENERAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES. Any cause of action by Lessee
against Lessor relating to this Agreement or any Lease or Related Agreement
shall be brought within one year after any such cause of action first arises,
and Lessee hereby waives the benefit of any longer period provided by statute.

(g) EACH LEASE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED AGREEMENTS,
(i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES SUPERSEDING
ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL LETTERS,
TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES, (ii) MAY
NOT BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL AGREEMENTS OR
UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY NOT BE AMENDED, NOR MAY ANY
RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE
PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.

In Witness Whereof, Lessor and Lessee have executed this Agreement as of the
date first above written.

 

BANC OF AMERICA LEASING & CAPITAL, LLC (Lessor)     Integral Systems, Inc.
(Lessee) By:   /s/ Denise C. Simpson     By:   /s/ William M. Bambarger, JR.
Print Name:   Denise C. Simpson     Print Name:   William M. Bambarger, Jr.
Title:   Assistant Vice President     Title:   Chief Financial Officer      
Taxpayer ID # :   52-1267968       Org. ID # (if any)          
Chief Executive Office:  

5000 Philadelphia Way

Lanham, MD 20706

 

Page 6 of 6



--------------------------------------------------------------------------------

Banc of America Leasing & Capital, LLC    Addendum to Master Lease Agreement No.
19667-90000 (Co-Lessee)

This Addendum (the “Addendum”) is an addendum to that certain Master Lease
Agreement No. 19667-90000 dated as of January 21, 2009 (the “Agreement”) by and
between Banc of America Leasing & Capital, LLC (“Lessor”) and Integral Systems,
Inc. (“Lessee”), who have determined that it is to their mutual benefit to make
certain amendments to the Agreement and each of the Leases and Related
Agreements in connection therewith (collectively, the “Lease Documents”). The
parties hereto desire that each of the entities executing this Addendum as a
Co-Lessee below (together with the Lessee, each a “Co-Lessee” and collectively
the “Co-Lessees”) be and become a party to each of the Lease Documents as of the
effective dates thereof. All capitalized terms used herein without definition
shall have the respective meaning assigned or referred to them in the Agreement.
Accordingly, for good and valuable consideration, intending to be legally bound
and pursuant to the terms and conditions of the Agreement, it is hereby agreed
as follows:

1. Addition of Co-Lessees. Lessor and Co-Lessees agree that each Co-Lessee shall
be deemed to be a signatory party to each of the Lease Documents, effective as
of the respective dates thereof, and that for all purposes and in all respects,
each Co-Lessee shall be jointly and severally obligated with each other
Co-Lessee as a “Lessee” for the payment or performance of any Obligations owing
to Lessor under or in respect of the Lease Documents (the “Lease Obligations”),
and jointly and severally with any Guarantor or other party that may be liable,
directly or indirectly, for the payment or performance of any Lease Obligation.
References to a “Lessee” contained in any Lease Document shall be deemed to be
(unless the context otherwise specifically requires) references to all
Co-Lessees and each of them. Each Co-Lessee hereby (i) appoints each and every
other Co-Lessee, acting singly or together, as its attorney-in-fact for the
purpose of executing and delivering any Lease Document on its behalf,
(ii) acknowledges and agrees that any Schedule or other Lease Document may be
executed and delivered by any one or more of the Co-Lessees, and (iii) upon such
execution and delivery, any such Lease Document shall constitute the joint and
several obligation of each and every Co-Lessee.

2. Nature of Obligations. Each Co-Lessee’s Lease Obligations owing to Lessor are
absolute and unconditional, and shall not be affected, reduced, diminished,
released or discharged for any reason (other than the payment and performance of
the Lease Obligations in full), including without limitation: (i) any
illegality, unenforceability, or invalidity of any Lease Document or Lease
Obligations; (ii) any termination, discharge, cancellation, amendment, or
modification of the terms of any Lease Document, or any consent, extension,
indulgence, compromise, settlement, or complete or partial release of any
Co-Lessee or Guarantor with respect to any Lease Obligation; (iii) any exercise
or non-exercise of any right, remedy, power, or privilege with respect to any
Lease Obligation or any Collateral under any Lease Document; (iv) any voluntary
or involuntary bankruptcy, insolvency, liquidation, dissolution or similar
proceeding with respect to any Co-Lessee or Guarantor; (v) any defect in title
to or condition of any item of Equipment or any Collateral; (vi) any failure of
Lessor to create or properly perfect any lien, mortgage, pledge or security
interest in any Collateral, any release, subordination, surrender, exchange,
deterioration, waste, loss or impairment of such Collateral or Lessor’s interest
therein, or any failure of Lessor to exercise reasonable care in the
preservation, protection, sale or other treatment of such Collateral; (vii) any
merger or consolidation of any Co-Lessee into or with any other entity, or any
reorganization of or change in the composition of the shareholders, partners or
members of any Co-Lessee; or any termination of or other change in the
relationship between any Co-Lessees; (viii) any other action or inaction on the
part of Lessor, whether or not such action or inaction prejudices any Co-Lessee
or increases the likelihood that any Co-Lessee will be required to pay or
perform any Lease Obligation pursuant to the terms of the Lease Documents; and
(ix) any other condition or circumstance which might otherwise constitute a
legal or equitable discharge, release, defense, or limitation arising out of any
laws of the United States of America or any state thereof.

3. Waivers. Each Co-Lessee hereby waives: (a) any right to require Lessor to
file suit or proceed to obtain or assert any claim or exhaust remedies against
any other Co-Lessee or its assets, or any Collateral or any Guarantor, either
before or as a condition to enforcing any of Lessor’s rights and remedies
against such Co-Lessee under the Lease Documents, to join any Co-Lessee or
Guarantor in any action seeking to enforce the Lease Documents, to marshal
assets or allocate the use or benefits of any item of Equipment or any
Collateral, or to resort to any other means of obtaining payment or performance
of any Lease Obligation; (b) any notice of the execution, delivery or acceptance
by Lessor, any Co-Lessee or any other party of any Lease Documents, notice of
the amount of credit extended by Lessor to any Co-Lessee at any time, notice of
defaults or other non-performance by any Co-Lessee; notice of the acceptance of
the Lease Documents by Lessor; notice of Lessor’s demand and presentation for
payment upon any Co-Lessee or Guarantor; notice of any other action or inaction
on the part of Lessor in connection with the Lease Documents or any Lease
Obligation; (c) until all Lease Obligations have been paid or performed in full,
any right which such Co-Lessee may have against any other Co-Lessee as the
result of the performance by such Co-Lessee of its joint and several obligations
under the Lease Documents, including, but not limited to, contractual, statutory
and common law rights of subrogation, reimbursement, indemnification, set-off or
contribution; and (d) any defenses which Co-Lessee may have or assert against
the enforcement of the Lease Documents or any Lease Obligation based upon
suretyship principles or any impairment of Collateral.

4. Representations and Warranties. Each Co-Lessee hereby represents and warrants
that it has the form of organization, chief executive office and any
organizational identification number indicated below with its execution of this
Addendum, and hereby reaffirms all of the representations warranties and
covenants contained in any Lease Documents concerning such Co-Lessee. Each
Co-Lessee further represents and warrants to Lessor that: (a) it has received,
or will receive, substantial benefit from the agreements and transactions giving
rise to the Lease Obligations, and has received, or will receive, reasonably
equivalent value for its undertakings under the Lease Documents; (b) it is not
entering into the Lease Documents in reliance on the value or the availability
of any of the Collateral or on the basis that any party will be liable to
perform any Lease Obligation or that Lessor will look to any other party to
perform any Lease Obligation; (c) Lessor has not made any representation,
warranty or statement to such Co-Lessee in order to induce it to join and enter
into the Lease Documents; (d) such Co-Lessee has adequate means to obtain
continuing and sufficient information concerning the financial and business
condition of the other Co-Lessees and any Guarantors in respect of the Lease
Obligations; (e) as of the date hereof, and after giving effect to the Lease
Documents and any contingent obligations contained herein, such Co-Lessee is
solvent and has assets which, when fairly valued, exceed its liabilities; and
(f) each and every Co-Lessee shall have access to any and all item(s) of
Equipment described in any Schedule and all of the entitlements of a “Lessee”
under and subject to all of the Lease Documents with respect thereto, regardless
of whether such Equipment Note has been executed by any particular Co- Lessee.

 

Page 1 of 3



--------------------------------------------------------------------------------

This Addendum shall be deemed a “Related Agreement” as defined in the Agreement,
and is subject to all of the terms and provisions applicable to Related
Agreements provided in the Agreement. It is expressly agreed by the parties that
this Addendum is supplemental to the Agreement and made a part thereof, and that
all the terms, conditions and provisions thereof, unless specifically modified
herein, shall remain in full force and effect. In the event of any conflict,
inconsistency or incongruity between the provisions of this Addendum and any of
the provisions of any Lease Document, the provisions of this Addendum shall in
all respects govern and control.

IN WITNESS WHEREOF, the parties have caused this Addendum to be executed as of
January 21, 2009.

 

Co-Lessee: Lumistar, Inc.      Co-Lessee: Newpoint Technologies, Inc.

a Maryland corporation, with an organizational identification number and a chief
executive office at the address set forth below

    

a Delaware corporation, with an organizational identification number and a chief
executive office at the address set forth below

By:   /s/ WILLIAM M. BAMBARGER, JR.      By:   /s/ WILLIAM M. BAMBARGER, JR.
Print Name:   William M. Bambarger, JR.      Print Name:   William M. Bambarger,
JR. Title:   Chief Financial Officer      Title:   Chief Financial Officer
Taxpayer ID # :   20-3520317      Taxpayer ID # :   80-0013776 Org. ID #  
D10874121      Org. ID #   3451973 Address:  

5000 Philadelphia way

Lanham, MD 20706

     Address:  

5000 Philadelphia way

Lanham, MD 20706

Co-Lessee: Real Time Logic, Inc.      Co-Lessee: SAT Corporation

a Colorado corporation, with an organizational identification number and a chief
executive office at the address set forth below

    

a California corporation, with an organizational identification number and a
chief executive office at the address set forth below

By:   /s/ WILLIAM M. BAMBARGER, JR.      By:   /s/ WILLIAM M. BAMBARGER, JR.
Print Name:   William M. Bambarger, JR.      Print Name:   William M. Bambarger,
JR. Title:   Chief Financial Officer      Title:   Chief Financial Officer
Taxpayer ID # :   74-3063615      Taxpayer ID # :   77-0279975 Org. ID #  
20021261019      Org. ID #   C1685374 Address:  

5000 Philadelphia way

Lanham, MD 20706

     Address:  

5000 Philadelphia way

Lanham, MD 20706

 

Page 2 of 3



--------------------------------------------------------------------------------

Co-Lessee: Integral Systems, Inc.      Banc of America Leasing & Capital, LLC

a Maryland corporation, with an organizational identification number and a chief
executive office at the address set forth below

     By:   /s/ Denise C. Simpson By:  

 

/s/ WILLIAM M. BAMBARGER, JR.

    

Print Name:

Title:

   

Denise C. Simpson

Assistant Vice President

Print Name:   William M. Bambarger, JR.          Title:   Chief Financial
Officer          Taxpayer ID # :   52-1267968          Org. ID #   D01463678
         Address:  

5000 Philadelphia way

Lanham, MD 20706

        

 

Page 3 of 3



--------------------------------------------------------------------------------

PROGRESS PAYMENT AGREEMENT

Dated January 21, 2009

Reference is made to Master Lease Agreement Number 19667-90000 dated January 21,
2009 (the “Agreement”), between Banc of America Leasing & Capital, LLC (“BALC”)
and Integral Systems, Inc. (“Customer”). Terms not otherwise defined herein have
the meanings specified in the Agreement.

Pursuant to the provisions hereof and one or more proposal or approval letters
between Customer and BALC (each, an “Approval Letter”), Customer may request
from time to time that BALC lease or finance to or for the benefit of Customer
under the Agreement the items of Equipment described in letters, schedules,
invoices, purchase orders or purchase agreement assignments executed and/or
delivered to BALC by Customer, and that BALC purchase or fund or finance
Customer’s purchase of such items of Equipment from Vendors selected and
designated by Customer. Such Vendors may require advance payments, progress
payments or full payment, which Customer may request BALC to fund pursuant to a
“Request for Advance” substantially in the form attached hereto as Annex A
(collectively, “Advances”) for such Equipment on or before the delivery and
acceptance thereof by Customer, pursuant to invoices, purchase orders or related
documents, warranties or agreements with Vendors (“Purchase Agreements”). To
induce BALC to make such Advances for such items of Equipment, and in
consideration of Customer’s commitment to enter into the transactions
contemplated by the Approval Letter, BALC and Customer agree as follows:

1. Customer shall execute and deliver to BALC a Request for Advance, in form and
substance satisfactory to BALC, describing the amount of the Advance and the
applicable items of Equipment. All Requests for Advances shall be submitted to
BALC for review and approval on or before the expiration of any funding or
utilization period specified in the Approval Letter (the “Utilization Expiration
Date”) and shall not exceed in the aggregate the total amount provided in the
Approval Letter for the purchase price or financing of the applicable Equipment
(the “Maximum Amount”) unless otherwise agreed to in writing by BALC. BALC shall
be under no obligation to fund any Advance unless: (a) the items of Equipment
are of the type and value described in the Approval Letter and acceptable to
BALC in its sole discretion; (b) there has occurred no Default or Event of
Default under the Agreement; (c) no material adverse change has occurred in the
operations, business, properties or condition, financial or otherwise, of the
Customer or any Guarantor identified in the Approval Letter; (d) Customer has
delivered to BALC, duly executed and in form and substance satisfactory to BALC,
all documentation contemplated in this Progress Payment Agreement, the Approval
Letter and the Agreement, together with all Related Agreements and such other
documentation as may be reasonably required by BALC in its sole discretion
(which may include, but not be limited to, the Purchase Agreements and
assignments and Vendor acknowledgements thereof, disclaimers of interest or
intercreditor agreements from Vendors or other creditors of Customer, and other
documentation deemed necessary to confirm unencumbered ownership of the
Equipment as contemplated in the Agreement) (“Required Documentation”); and
(e) all other applicable conditions precedent specified in the Approval Letter
and the Agreement have been satisfied.

2. Interest on all Advances shall accrue from the date of the Advance until the
earlier of the date repaid in full following Lessor’s demand as described below
or the commencement (“Term Commencement”) of the applicable Lease Term pursuant
to the Agreement relating to the item of Equipment that is the subject of such
Advance. Interest on all Advances shall accrue at a fluctuating rate per annum
equal to the LIBOR Index plus 1.5%, such interest to be paid within 30 days of
the date BALC’s invoice therefor is sent to the Customer in accordance with the
notice provisions in the Agreement (the “Adjustment Date”). The “LIBOR Index”
shall mean the per annum rate of interest equal to the “average of interbank
offered rates for dollar deposits in the London market based on quotations of
sixteen major banks” for a term of thirty days as published in The Wall Street
Journal under a heading entitled “Money Rates London Interbank Offered Rates
(LIBOR)” (or any future or substitute heading) on the first day of the month
preceding the month in which the Advance occurs.

3. All Equipment purchased or financed by BALC with Advances shall for all
purposes be deemed to be “Equipment” and part of the “Collateral,” as defined in
and subject to all of the terms and provisions of the Agreement, including but
not limited to terms and provisions concerning Customer’s use and maintenance
thereof and any loss or damage to any Equipment. Customer’s obligations to repay
Advances and interest thereon in accordance with the terms and provisions of
this Progress Payment Agreement shall for all purposes be deemed to be
additional “Rent” and “Obligations” secured by the “Collateral,” all as defined
in and subject to all of the terms and provisions of the Agreement, including
but not limited to terms and provisions concerning the absolute and
unconditional nature of Customer’s Obligations to repay such amounts, that such
Obligations shall not be subject to any abatement, deferment, reduction, setoff,
defense, counterclaim or recoupment for any reason whatsoever, and that failure
to pay such Obligations in accordance with the terms hereof shall constitute an
immediate Event of Default under the Agreement.

4. Customer hereby further confirms the grant and conveyance provided in the
Agreement, and hereby grants and conveys to BALC a continuing security interest
in all of Customer’s rights, title and interests in and to the Equipment and the
Collateral related thereto to secure the payment and performance of all of
Customer’s Obligations owing to BALC, and acknowledges and agrees that BALC
shall have all of the rights and remedies provided for in the Agreement with
respect to such Equipment and Collateral upon the occurrence of an Event of
Default.

 

Page 1 of 2



--------------------------------------------------------------------------------

5. BALC may demand immediate repayment of any outstanding Advance, together with
accrued interest, if the item of Equipment subject to such Advance suffers a
Casualty prior to Term Commencement. BALC may also demand immediate repayment of
all outstanding Advances, together with accrued interest, and shall have no
further obligation of any kind to make any Advances or enter into any Schedule
under the Agreement if (a) for any reason, all of the Equipment described in the
applicable Approval Letter has not been delivered to and accepted by Customer
and made subject to a Schedule under the Agreement and all other Required
Documentation upon the earlier of the applicable Utilization Expiration Date or
10 days after delivery to and acceptance by Customer of the final item of
Equipment contemplated for leasing or financing under the Approval Letter;
(b) any other condition precedent contemplated in the Agreement, the applicable
Approval Letter or other agreement relating to the Equipment is not met or
satisfied to BALC’s sole satisfaction by the Utilization Expiration Date;
(c) Customer cancels its order or terminates any Purchase Agreement for any such
Equipment; (d) Vendor fails or is unable to deliver any such Equipment pursuant
to any Purchase Agreement, or to convey good and marketable title to the
Equipment, free and clear of all liens, claims, security interests and
encumbrances as required by the Agreement; (e) there occurs an Event of Default
or any event or condition which, with notice or the passage of time or both
would constitute an Event of Default under the Agreement; or (f) BALC shall
determine, in its sole discretion and in good faith, that there has been a
material adverse change in the operations, business, properties or condition,
financial or otherwise of Customer or any Guarantor. Except upon any such demand
by Lessor or otherwise as may be specifically set forth herein, Advances may not
be prepaid by Customer for any reason.

6. This Progress Payment Agreement shall be deemed a “Related Agreement” as
defined in the Agreement, and is subject to all of the terms and provisions
applicable to Related Agreements provided in the Agreement.

 

Integral Systems, Inc. (Customer) By:   /s/ William M. Bambarger, JR.
Printed Name:   William M. Bambarger, JR. Title:   Chief Financial Officer

 

Accepted at                          as of the date first above written.

BANC OF AMERICA LEASING & CAPITAL, LLC

(BALC)

By:   /s/ Denise C. Simpson Print Name:   Denise C. Simpson Title:   Assistant
Vice President

 

Page 2 of 2



--------------------------------------------------------------------------------

January 15, 2009

Integral Systems, Inc.

5000 Philadelphia Way

Suite A

Lanham, MD 20706

Attn: Mr. William Bambarger

 

Re: The proposal letter issued by Banc of America Leasing & Capital, LLC to
Integral Systems, Inc. dated November 24, 2008 (the “Proposal Letter”)

Dear Mr. Bambarger:

Banc of America Leasing & Capital, LLC (“BALC”) is pleased to confirm its
willingness to proceed with the transaction with Integral Systems, Inc.
(“Lessee”) as set forth in the Proposal Letter (a copy of which is attached
hereto and made a part hereof) and subject to the following:

 

DOCUMENTATION:

   Lessee shall execute and deliver all transaction documents, in form and
substance satisfactory to BALC, and satisfy all conditions required by BALC.

APPROVAL AMOUNT:

   An amount not to exceed $ 7,000,000.00 (“BALC’s Cost”) which may with BALC’s
prior consent include soft costs such as freight, installation and taxes paid
up-font by BALC not exceeding 20% of the BALC’S Cost, but may not exceed the
fair market value of the Equipment. BALC’s Cost for used Equipment may be
subject to verification by an independent third party appraiser at Lessee’s
expense.

UTILIZATION PERIOD

EXPIRATION DATE:

  

The latest date for any funding shall be 9/30/2009*.

*Progress Payments must fully commence by 6/30/09.

REVISED CONDITIONS

TO PROPOSAL LETTER:

  

Lessee: Integral Systems, Inc.; SAT Corporation; Newpoint Technologies, Inc.;
Real Time Logic, Inc.; Lumistar, Inc.

PREVAILING

CONDITIONS:

   The terms and conditions of the Proposal Letter, by reference, are
incorporated herein. If there is a conflict between any terms or conditions of
the Proposal Letter and this approval, the terms and conditions of this approval
shall govern.

The commitment of BALC to enter into this transaction is based on BALC’s
understanding of the current business, management, and financial condition of
Lessee and Guarantors, if any. Accordingly, this approval is further conditioned
upon: (i) there not occurring any material adverse change in the business,
current management, or financial condition of Lessee or any Guarantor, in BALC’s
sole determination, and (ii) there not coming to BALC’s attention any additional
information concerning Lessee or any Guarantor that reflects adversely on their
respective past or present financial condition, management or operations.

 

Page 1 of 2



--------------------------------------------------------------------------------

This letter is subject to the internal laws of the State of Maryland, is
intended solely for the benefit of Lessee, and may be amended only in a writing
signed by BALC.

All financial institutions are required by Federal law to obtain verify and
record information that identifies each customer who opens an account with us.
When you open an account with us, we will ask you for your name, address and
other information that will allow us to identify you, such as documents
evidencing legal status and formation, taxpayer identification number and a date
of birth (if applicable).

Please acknowledge your acceptance of the terms and conditions of this approval
and return it to my attention no later than ten (10) business days after the
date hereof. If BALC is not in receipt of your acceptance by that date, the
approval set forth herein will terminate. My address is:

Banc of America Leasing & Capital, LLC

11333 McCormick Road

Hunt Valley, MD 21031

Thank you for allowing Banc of America Leasing & Capital, LLC to make this
transaction available to you. If you have any questions, please do not hesitate
to call me at (443) 556-6934.

Sincerely,

Erin Parks

Senior Operations Consultant

 

cc: C. Bruce Otto, Senior Vice President

 

 

Integral Systems, Inc. hereby agrees to the terms and conditions set forth
herein.

By: /S/William M. Bambarger, Jr.

Printed Name: William M. Bambarger, Jr.

Title: Chief Financial Officer

Date: 1/21/2009

 

Page 2 of 2



--------------------------------------------------------------------------------

SUMMARY OF TERMS AND CONDITIONS

 

       

Date:

  November 24, 2008

Lessee:

  Integral Systems, Inc.

Lessor:

  Banc of America Leasing & Capital, LLC or its designee

Equipment:

  New Furniture, Fixtures and Equipment

Lessor’s Cost:

  An amount not to exceed $7,000,000 which may, with Lessor’s prior consent,
include soft costs such as freight, installation and taxes paid up-front by
Lessor not exceeding 20% of the Lessor’s Cost, but which may not exceed the fair
market value of the Equipment. Lessor’s cost for used Equipment may be subject
to verification by an independent third party appraiser at Lessee’s expense.

Lease Structure:

  It is assumed that the Lessee will be the owner of the equipment for state and
federal tax purposes, and that Lessee will take all of the tax benefits
(including, without limitation, all depreciation deductions) that may be
available with respect to the Equipment. Lessee will grant, and will represent
and warrant that Lessor will obtain, a first priority perfected security
interest in the Equipment.

Net Lease:

  The lease will be a non-cancelable net lease with the Lessee responsible for
paying rent under all circumstances. Lessee shall be specifically responsible
for all expenses, including (but not limited to) insurance, maintenance, and
taxes (other than taxes based solely upon the net income of Lessor) relating to
the purchase, lease, possession and use of the Equipment.

Term:

  Lease Commencement Date: No later than 9/30/2009.   Lease Term: 72 months from
Lease Commencement Date. Lessee can add equipment after the Commencement Date on
a co-terminus basis contingent upon acceptability of Lessor.   End of Term:
Lessee will buy the equipment for $1.00 at end of term.   Rent: Lessee shall
make either 72 monthly payments each equal to 1.62829% of Lessor’s Cost, payable
in advance, at closing. [The indicative Payment Factor is based on [The 3 year
Swap] the “Index”, and was priced using the Bloomberg Daily Summary of 11/24/08.

This indicative Payment Factor shall be subject to adjustment (“Rental
Adjustment”) as set forth hereinafter:

Rental Adjustment: The monthly indicative Payment Factor shall be decreased or
increased on or prior to the Lease Commencement Date for any change in the
“Index” as follows: The Payment Factor, converted to an implicit rate shall be



--------------------------------------------------------------------------------

adjusted to reflect the difference between the “Index” rate from the Bloomberg
Daily Summary on 11/25/08, 2.42%, and the “Index” rate from the Bloomberg Daily
Summary on or closest to the projected Lease Commencement Date under the lease
as determined by Lessor.

-This is a capital lease transaction

-The Lessee will purchase all the equipment at the end of lease term for $1.00

 

Interim Fundings:

   Lessor will make interim fundings on behalf of Lessee until facility is
complete. The rate will be the same as the Bank facility.

PLEASE BE ADVISED THAT THE PROPOSED INDICATIVE PRICING SET FORTH ABOVE IS ONLY
AVAILABLE FOR TRANSACTIONS THAT ARE FULLY FUNDED OR FOR SPECIFIC EQUIPMENT THAT
HAS COMMENCED FUNDING UNDER A PROGRESS PAYMENT AGREEMENT PURSUANT TO THIS
PROPOSAL WITHIN 90 DAYS OF THE DATE OF THIS PROPOSAL LETTER. THEREAFTER, LESSOR
MAY AT ITS DISCRETION ADJUST ITS PRICING TO REFLECT ADVERSE CHANGES IN ITS COST
OF FUNDS OR CHANGES GENERALLY IN MARKET CREDIT MARGINS.

 

Expenses:

   Lessee shall be responsible for all of its own costs and expenses incurred in
connection with this proposal or the transaction contemplated hereby. Lessee
shall reimburse Lessor for all out-of pocket costs and expenses incurred by
Lessor in connection with this Proposal or the transaction contemplated hereby,
including legal fees, appraisal fees and UCC searches, filings and releases.
There will be a documentation fee of $1,000.00 to be paid by Lessee prior to
funding which will include all of the expenses and costs above.

Lease

Documents:

   All documentation for the proposed Transaction must be acceptable to Lessor
and Lessee and will contain such terms, conditions, representations, warranties
and indemnities as are customary for transactions of this type.

Utilization Period

Expiration Date:

   The latest date for any funding will be 9/30/09.

Proposal Fee:

   By signing and returning this proposal Letter to Lessor, Lessee agrees to the
terms and conditions of this proposal and agrees to pay a Proposal Fee in the
amount of $1,000 (the “Proposal Fee”). The proposal Fee will be applied to cover
all out-of-pocket costs and expenses incurred by Lessor in connection with the
transaction, with any remainder to be applied to the initial payment due on or
with respect to the finial closing date under the lease. The Proposal Fee is
non-refundable except in the event that the transaction proposed herein (or bas
amended by mutual agreement of the parties) is not approved by Lessor. In such
case, the Proposal Fee shall be returned promptly, less the cost of credit
verification and investigation and any out-of-pocket costs and expenses incurred
by Lessor such as legal fees and appraisal costs. When the lease commences the
proposal fee will be applied to the documentation fee.



--------------------------------------------------------------------------------

Confidentiality:

   This proposal is delivered to Lessee with the understanding that neither it
nor any of its terms and conditions will be disclosed to any persons or
entities, except those having a confidential relationship with Lessee in
relation to the Proposed Transaction or where disclosure is required by law.
Further, Lessee may disclose to any and all persons, without limitation of and
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of the Treasury Regulation Section 1.6011-4)
of the Proposed Transaction and all materials of any kind (including opinions of
other tax analysis) that are to Lessee relating to such tax treatment and tax
structure.

USA Patriot Act

Compliance:

   All financial institutions are required by Federal Law to obtain, verify and
record information that identifies each customer who opens an account with us.
When you open an account with us, we will ask you for your name, address and
other information that will allow us to identify you, such as documents
evidencing legal status and formation, taxpayer identification number and date
of birth (if applicable).

Market Disruption:

  

Notwithstanding anything contained herein to the contrary, in the event

any material change shall occur in the financial markets after the date of this
Proposal Letter, including but not limited to any governmental action or other
event which materially adversely affects the extension of credit by banks,
leasing companies or other lending institutions, Lessor may modify the
indicative pricing described above.

 

16